COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:             01-13-00344-CV
Trial Court Cause
Number:                   2006-54103
Style:                    Zurich American Insurance Company
                          v Sandra A. Debose
                  *
Date motion filed :       October 8, 2014
Type of motion:           Motion for Extension of Time to File Motion for En Banc Reconsideration
Party filing motion:      Appellee
Document to be filed:     Motion for En Banc Reconsideration

Is appeal accelerated?     Yes       No

If motion to extend time:
         Original due date:                           October 8, 2014
         Number of previous extensions granted:       0
         Date Requested:                              November 7, 2014

Ordered that motion is:

              Granted
                    If document is to be filed, document due: November 7, 2014
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Laura Carter Higley
                          Acting individually          Acting for the Court


Date: October 16, 2014